



Exhibit 10.33


TRUECAR, INC.
 
FORM OF SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of June 29, 2015,
(the “Effective Date”) by and between TrueCar, Inc. (the “Company”), and Neeraj
Gunsagar (“Executive” and, together with the Company, the “Parties”). For
purposes of this Agreement, Company shall be defined to include any predecessors
to TrueCar, Inc., including, but not limited to, Zag.com Inc.
 
RECITALS
 
WHEREAS, the Company wishes to continue to retain the services of Executive and
Executive wishes to remain employed by the Company on the terms and subject to
the conditions set forth in this Agreement.
 
WHEREAS, the Company and the Executive desire to conform the terms of
Executive’s employment to be consistent with the Company’s standard form, as
reflected herein.
 
NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:
 
1.             Duties and Obligations.
 
(a)           Duties and Scope of Employment. As of the Effective Date,
Executive will continue to serve as Chief Revenue Officer of the Company
reporting directly to the Company’s Chief Financial Officer. Executive will have
the authority generally allowed to persons discharging the duties of such
position. Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him. The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”
 
(b)           Obligations. During the Employment Term, Executive will perform
his duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company.
 
2.             At-Will Employment. Subject to the terms hereof, Executive’s
employment with the Company remains “at-will” employment and may be terminated
by the Company at any time with or without cause or with or without notice.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment.
 
3.             Compensation.
 
(a)           Base Salary. During the Employment Term, the Company will pay
Executive an annual base salary of $410,000 as compensation for his services
(the “Base Salary”). The Base
 

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholding. Executive’s Base
Salary will be subject to review and adjustments will be made based upon the
Company’s normal performance review practices.
 
(b)           Annual Bonus. Executive will be eligible to receive an annual
performance-based bonus (the “Annual Bonus”) upon achievement of performance
objectives to be determined by the Board, the Compensation Committee of the
Board (the “Compensation Committee”), or the Board’s or Compensation Committee’s
delegate, in its sole discretion. The amount of Annual Bonuses to be paid to
Executive, if any, will be: (i) determined in the sole discretion of the Board,
the Compensation Committee or their delegate; (ii) paid in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding; and (iii) subject to Executive’s continued employment with the
Company through the payment date. All or a portion of the Annual Bonus may, at
the discretion of the Board, Compensation Committee or their delegate, be paid
in the form of “spot” or periodic bonuses that may be paid throughout the year.
In addition, the Board, Compensation Committee or their delegate, may, in their
discretion, grant additional discretionary bonus amounts to the Executive.
 
(c)           Equity. Executive will be eligible to receive awards of stock
options, restricted stock or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or the
Compensation Committee will determine in its discretion whether Executive will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time and consistent with other grants made by the Company.
 
Notwithstanding any contrary provision in any prior agreement with the Company
or any predecessor, no stock option granted on or after the Effective Date will
include an early exercise feature, or the ability to be exercised by means of a
loan extended by the Company or by means of a net exercise (other than pursuant
to a cashless exercise program approved by the Company that the Company
determines will be in the form of a net exercise, if the applicable stock option
terms provide for exercise through a cashless exercise program established by
the Company).
 
4.             Employee Benefits. During the Employment Term, Executive will be
entitled to participate in executive benefit plans and programs of the Company,
if any, on the same terms and conditions as other similarly-situated employees
to the extent that Executive’s position, tenure, salary, age, health and other
qualifications make Executive eligible to participate in such plans or programs,
subject to the rules and regulations applicable thereto. The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.
 
5.             Expenses. The Company will reimburse Executive for reasonable
travel, entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.
 
6.             Severance Benefits.
 
(a)           Termination without Cause or Resignation for Good Reason Prior to
a Change in Control. If the Company terminates Executive’s employment with the
Company for a reason
 
-2-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





other than Cause (and not by reason of Executive’s death or Disability), or
Executive resigns from employment with the Company for Good Reason, and in each
case, such termination occurs prior to a Change in Control, then subject to
Section 8 of this Agreement, Executive will receive as severance from the
Company: (i) continuing payments of Executive’s Base Salary as in effect on the
date of Executive’s termination, payable in accordance with the Company’s
standard payroll procedures during the Severance Period; (ii) the immediate
vesting of each of Executives then-outstanding Equity Awards as to the number of
shares subject to each such Equity Award that otherwise would have vested had he
remained an employee of the company through the twelve (12)-month anniversary of
Executive’s termination of employment; and (iii) subject to Section 6(d) below,
the Company shall reimburse Executive for the payments Executive makes for
medical, vision and dental coverage under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended or comparable state law (“COBRA”)
during the Severance Period or until Executive has secured other employment that
provides group health insurance coverage, whichever occurs first, provided
Executive timely elects and pays for COBRA coverage and remains eligible for
COBRA continuation coverage. With respect to Equity Awards granted on or after
the Effective Date, the same vesting acceleration provisions provided in the
prior sentence will apply to such Equity Awards except to the extent provided in
the applicable equity award agreement by explicit reference to this Agreement or
to a prior or later employment or other agreement providing for similar vesting
acceleration provisions. Executive agrees and acknowledges that the terms of
this Agreement may restrict the Company’s ability to make future modifications,
including but not limited to the vesting schedule and/or payment timing, to
Executive’s restricted stock units, performance shares and performance units
without risking a violation of Section 409A (as defined below).
 
(b)           Termination due to Death or Disability. If Executive’s employment
with the Company terminates due to Executive’s death or Disability, regardless
of whether before, on or after a Change in Control, then subject to Section 8 of
this Agreement, Executive or, if applicable, his/her estate (in which case
references to “Executive” in this Section 6(b) and in Section 6(d) will be
deemed to refer to Executive’s estate) will receive as severance from the
Company: (i) the immediate vesting as to 100% of each of Executive’s
then-outstanding Equity Awards; and (ii) subject to Section 6(d) below, the
Company shall reimburse Executive for the payments Executive makes for medical,
vision and dental coverage under COBRA during the Severance Period, provided
Executive timely elects and pays for COBRA coverage and remains eligible for
COBRA continuation coverage. With respect to Equity Awards granted on or after
the Effective Date, the same vesting acceleration provisions provided in the
prior sentence will apply to such Equity Awards except to the extent provided in
the applicable equity award agreement by explicit reference to this Agreement or
to a prior or later employment or other agreement providing for similar vesting
acceleration provisions.
 
(c)           Termination Without Cause or Resignation for Good Reason on or
after a Change in Control. If the Company terminates Executive’s employment with
the Company for a reason other than Cause (and not by reason of Executive’s
death or Disability), or Executive resigns from employment with the Company for
Good Reason, and in each case, such termination occurs upon or after a Change in
Control, then subject to Section 8 of this Agreement, Executive will receive as
severance from the Company: (i) continuing payments of Executive’s Base Salary
as in effect on the date of Executive’s termination, payable in accordance with
the Company’s standard payroll procedures during the Severance Period; (ii) the
immediate vesting as to 100% of each of Executive’s outstanding Equity Awards
that both are outstanding as of the date of the termination of
 
-3-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





Executive’s employment and were granted at least 90 days prior to the applicable
Change in Control; and (iii) subject to Section 6(d) below, the Company shall
reimburse Executive for the payments Executive makes for medical, vision and
dental coverage under COBRA during the Severance Period or until Executive has
secured other employment that provides group health insurance coverage,
whichever occurs first, provided Executive timely elects and pays for COBRA
coverage and remains eligible for COBRA continuation coverage. With respect to
Equity Awards granted on or after the Effective Date, the same vesting
acceleration provisions provided in the prior sentence will apply to such Equity
Awards except to the extent provided in the applicable equity award agreement by
explicit reference to this Agreement or to a prior or later employment or other
agreement providing for similar vesting acceleration provisions.
 
(d)           COBRA Reimbursements. Any COBRA reimbursements under this
Agreement shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating his payments for COBRA coverage.
However, if the Company determines in its sole discretion that it cannot,
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), provide any COBRA reimbursements
that otherwise would be due to Executive under this Section 6, the Company will
not provide, and Executive will not be entitled to, any payments in lieu of any
such reimbursements to which Executive is entitled under Section 6(b), but the
Company will, in lieu of any such reimbursements to which Executive is entitled
under Section 6(a) or 6(c) of this Agreement, provide to Executive a taxable
monthly payment (“Healthcare Premium payment”) in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue his group
health coverage at coverage levels in effect immediately prior to Executive’s
termination (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether Executive
elects COBRA continuation coverage. At the same time each monthly Healthcare
Premium payment (if any is due) is paid to Executive, the Company also will
provide Executive with a gross-up amount, determined by the Company, necessary
to pay federal and state income and employment taxes incurred by Executive with
respect to such Healthcare Premium payment (with such gross-up to be calculated
by the Company based on the withholding rates the Company has in effect for
Executive at the time the Healthcare Premium payment is paid to Executive). Any
Healthcare Premium payments and any related gross-up payments will cease to be
provided when, and under the same terms and conditions, COBRA reimbursements
would have ceased under this Section 6. For the avoidance of doubt, the taxable
payments in lieu of COBRA reimbursements may be used for any purpose, including,
but not limited to, continuation coverage under COBRA, and will be subject to
all applicable withholdings. Notwithstanding anything to the contrary under this
Agreement, if at any time the Company determines in its sole discretion that it
cannot provide the payments contemplated by the preceding sentence without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), Executive will not receive such payment or any
further reimbursements for COBRA premiums.
 
(e)           Voluntary Resignation; Termination for Cause. If Executive’s
employment with the Company terminates (i) voluntarily by Executive (other than
for Good Reason and other than due to Executive’s death or Disability), or
(ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits (including continued vesting) except for those (if
any) as may then be established under the Company’s then-existing severance and
benefits plans
 
-4-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





and practices or pursuant to other then-effective written agreements with the
Company that have not been superseded by this Agreement.
 
(f)            Exclusive Remedy. In the event of a termination of Executive’s
employment as set forth in Section 6 of this Agreement, the provisions of
Section 6 are intended to be and are exclusive and in lieu of and supersede any
other rights or remedies to which Executive or the Company otherwise may be
entitled, whether at law, tort or contract or in equity, or under this Agreement
(other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 6 of this Agreement.
 
7.             Change in Control Benefits. In the event of a Change in Control
that occurs while Executive remains an employee of the Company, if Executive
remains employed with the Company (or any successor of the Company or subsidiary
thereof) as of the first day immediately following the 12-month anniversary of
the Closing of the Change in Control (such day, the “Post-CIC Anniversary
Date”), then 100% of any Equity Awards that both are outstanding as of the
Post-CIC Anniversary Date and were granted to Executive at least 90 days prior
to the applicable Change in Control shall vest and become fully exercisable (to
the extent applicable) at such time. With respect to Equity Awards granted on or
after the Effective Date, but granted prior to the Closing, the same vesting
acceleration provisions provided in the prior sentence will apply to such Equity
Awards except to the extent provided in the applicable equity award agreement by
explicit reference to this Agreement or to a prior or later employment or other
agreement providing for similar vesting acceleration provisions.
 
8.             Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a)           Separation Agreement and Release of Claims. The payment of any
severance set forth in Section 6(a), Section 6(b), Section 6(c) and
Section 6(d) above is contingent upon Executive signing and not revoking a
release of claims agreement with the Company (which may include an agreement not
to disparage the Company, non-solicit provisions and other standard terms and
conditions) in a form reasonably acceptable to the Company (the “Release”) upon
or following Executive’s separation from service and such Release becoming
effective no later than sixty (60) days following Executive’s separation from
service (such deadline, the “Release Deadline”). If the Release does not become
effective by the Release Deadline, Executive will forfeit any rights to
severance under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective. In the event
that Executive’s separation from service occurs at a time during the calendar
year where it would be possible for the Release to become effective in the
calendar year following the calendar year in which the Executive’s separation
from service occurs if Executive took the full provided period to review the
Release, all severance payments and benefits will be paid on the first payroll
date to occur during the calendar year following the calendar year in which such
separation from service occurs (the “Payroll Date”), or, if later: (i) the
Release Deadline, (ii) such time as required by the payment schedule applicable
to each severance benefit, or (iii) such time as required by Section 8(b)(ii);
provided, however, that any acceleration of vesting of options and restricted
stock will be provided on the Release effectiveness date. Except as required by
Section 8(b)(ii), any payments and benefits that would have been made to
Executive prior to the later of the Payroll Date or Release Deadline but for the
payment requirements of the preceding sentence will be paid to Executive on the
later of the Payroll Date or
 
-5-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





the Release Deadline following Executive’s separation from service and the
remaining payments will be made as provided in this Agreement. In no event will
Executive have discretion to determine the taxable year of payment of any
severance payments or benefits.
 
(b)           Section 409A.
 
(i)           Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits payable to Executive, if any, pursuant to this
Agreement, that when considered together with any other severance payments or
separation benefits that are considered deferred compensation (together, the
“Deferred Payments”) under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the final regulations and official guidance thereunder
(“Section 409A”) will be payable until Executive has a “separation from service”
within the meaning of Section 409A. Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.
 
(ii)          Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the date
six (6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 8(b)(ii) will
be payable in a lump sum as soon as administratively practicable after the date
of Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
 
(iii)         Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Payments for purposes herein. Any
amount paid under this Agreement that qualifies as a payment made as a result of
an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes herein.
 
(iv)        For purposes of this Agreement, “Section 409A Limit” means two
(2) times the lesser of: (x) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
 
-6-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





(v)         The foregoing provisions are intended to comply with or be exempt
from the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to so comply or be exempt. Executive and the Company agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.
 
(c)           Confidential Information Agreement. Executive’s receipt of any
payments or benefits under Section 6 will be subject to Executive continuing to
comply with the terms of the Confidential Information Agreement (as defined in
Section 11) and the provisions of this Agreement.
 
(d)           No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.
 
9.             Limitation on Payments. In the event that the severance or change
in control-related or other benefits provided for in this Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments or
benefits will be either:
 
(a)    delivered in full, or
 
(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance or change in control-related benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments, which shall occur
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (ii) reduction of acceleration of vesting
of equity awards, which shall occur in the reverse order of the date of grant
for such stock awards (i.e., the vesting of the most recently granted stock
awards will be reduced first); and (iii) reduction of other benefits paid or
provided to the Executive, which shall occur in reverse chronological order such
that the benefit owed on the latest date following the occurrence of the event
triggering such excise tax will be the first benefit to be reduced. If more than
one equity award was made to the Executive on the same date of grant, all such
awards shall have their acceleration of vesting reduced pro rata. In no event
shall the Executive have any discretion with respect to the ordering of payment
reductions.
 
-7-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 9. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9.
 
10.          Definitions.
 
(a)           Cause. For purposes of this Agreement, “Cause” means:
(i) Executive’s failure to perform his assigned duties responsibilities as an
employee (other than a failure resulting from Executive’s Disability) after
written notice thereof from the Company describing Executive’s failure to
perform such duties or responsibilities; (ii) Executive engaging in any act of
dishonesty, fraud or misrepresentation with respect to the Company;
(iii) Executive’s violation of any federal or state law or regulation applicable
to the business of the Company or its affiliates; (iv) Executive’s breach of any
confidentiality agreement or invention assignment agreement (including, but not
limited to, the Confidential Information Agreement) between Executive and the
Company (or any affiliate of the Company); or (v) Executive being convicted of,
or entering a plea of nolo contendere to, any crime. For purposes of clarity,
Executive’s termination of employment due to death or Disability is not, by
itself, deemed to be a termination by the Company other than for Cause or a
resignation for Good Reason.
 
(b)           Change in Control. For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following:
 
(i)            Change in Ownership of the Company. A change in the ownership of
the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with stock held by such Person, constitutes more than 50%
of the total voting power of the stock of the Company; provided, however, that
for purposes of this subsection (i), the acquisition of additional stock by any
one Person, who is considered to own more than 50% of the total voting power of
the stock of the Company will not be considered a Change in Control and,
provided, further; that the Board may, in its reasonable judgment, determine
that any change in the ownership of the stock of the Company as a result of a
financing of the Company or otherwise, in the determination of the Board, for
fundraising purposes, in each case that is approved by the Board prior to such
change in ownership also will not be considered a Change in Control; or
 
(ii)           [RESERVED]; or
 
(iii)          Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the
 
-8-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; provided, however, that
for purposes of this subsection (iii), the following will not constitute a
change in the ownership of a substantial portion of the Company’s assets: (A) a
transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (B) a transfer of assets by the Company to:
(1) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (2) an entity, 50% or more
of the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3) and, provided, further; that the Board may determine that certain
asset transfers that should not, in the reasonable judgment of the Board (as
constituted immediately prior to such asset transfers), be considered to be a
“Change in Control” due to extenuating factors such as, for example, a
determination being made to continue its business using only a certain subset of
its assets rendering the remainder obsolete or retention of the proceeds from
such sale by the Company for subsequent business use. For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
 
For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(c)           Closing. For purposes of this Agreement, “Closing” means the
closing of the first transaction constituting a Change in Control that occurs on
or following the Effective Date.
 
(d)           Disability. For purposes of this Agreement, “Disability” means
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Company employees.
 
(e)           Equity Awards. For purposes of this Agreement, “Equity
Awards” means any of Executive’s stock options to purchase shares of the
Company’s common stock, restricted shares of the Company’s common stock
(including unvested shares Executive has purchased through an early exercise of
a stock option grant), stock appreciation rights, restricted stock units,
 
-9-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





performance shares, performance units and any other equity compensation awards
granted by the Company or any successor of the Company.
 
(f)             Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s consent: (i) a material reduction in
Executive’s Base Salary which reduction is not applicable to a majority of the
Company’s senior management, excluding the substitution of substantially
equivalent compensation and benefits; (ii) a material reduction of Executive’s
authority, duties or responsibilities, unless Executive is provided with a
comparable position; provided, however, that a reduction in authority, duties,
or responsibilities primarily by virtue of the Company being acquired and made
part of a larger entity whether as a subsidiary, business unit or otherwise (as,
for example, when the Chief Executive Officer of the Company remains as such
following an acquisition where the Company becomes a wholly owned subsidiary of
the acquirer, but is not made the Chief Executive Officer of the acquiring
corporation) will not constitute “Good Reason”; or (iii) a material change in
the geographic location of Executive’s primary work facility or location;
provided, that a relocation of fifty (50) miles or less from Executive’s then
present location or to Executive’s home as his primary work location will not be
considered a material change in geographic location. In order for an event to
qualify as Good Reason, Executive must not terminate employment with the Company
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice, and such
grounds must not have been cured during such time.
 
(g)             Severance Period. For purposes of this Agreement, “Severance
Period” means the period of time commencing immediately after Executive’s
separation of service from the Company through the date that is six (6) months
following such separation date, plus an additional two (2) months for every
fully completed Year of Service; provided, however, that in all cases the
Severance Period will end no later than on the twelve (12)-month anniversary of
the date of Executive’s termination of employment.
 
(h)             Year of Service. For purposes of this Agreement, “Year of
Service” means the twelve (12)-month period measured from Executive’s original
start date with the Company (or any predecessor to the Company).
 
11.          Confidential Information. Executive confirms his continuing
obligations under the Company’s standard At Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement dated as of
January 31, 2012 (the “Confidential Information Agreement”).
 
12.          Successors.
 
(a)           The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any
 
-10-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 12(a) or which becomes bound
by the terms of this Agreement by operation of law.
 
(b)           Executive’s Successors. The terms of this Agreement and all rights
of Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
13.          Notices.
 
(a)           General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or when delivered by a private courier
service such as UPS, DHL or Federal Express that has tracking capability. In the
case of Executive, mailed notices will be addressed to him at the home address
which he most recently communicated to the Company in writing. In the case of
the Company, mailed notices will be addressed to its corporate headquarters, and
all notices will be directed to the Chief Executive Officer of the Company.
 
(b)           Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 13(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing Executive’s rights hereunder.
 
14.          Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
 
15.          Integration. This Agreement represents the entire agreement and
understanding between the Parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including but
not limited to Executive’s Offer Letter with the Company, entered into as of
November 11, 2013, as well as any agreements being held in escrow by the Parties
and which the Parties acknowledge never became effective, but this Agreement
does not supersede any applicable Company policy with respect to the treatment
of Company equity awards upon death or disability. This Agreement may be
modified only by agreement of the Parties by a written instrument executed by
the Parties that is designated as an amendment to this Agreement. Further, with
respect to Equity Awards outstanding as of the Effective Date (the “Pre-Existing
Equity Awards”), the acceleration of vesting provisions contained in this
Agreement supersede and replace in their entirety, and act as amendments to, any
acceleration of vesting provisions contained in the Pre-Existing Equity Award
agreements (which agreements, to the extent not amended by this Agreement,
remain in full force and effect); provided, however, for purposes of clarity,
such
 
-11-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





provisions do not supersede or replace the merger, asset purchase, change in
control or dissolution or liquidation provisions of the equity plan under which
the applicable Pre-Existing Equity Award was granted.
 
16.          Waiver of Breach. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). The waiver of a breach of any term or provision of this
Agreement will not operate as or be construed to be a waiver of any other
previous or subsequent breach of this Agreement.
 
17.          Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
 
18.          Tax Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.
 
19.          Governing Law. This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).
 
20.          Arbitration. Any dispute or controversy arising out of or relating
to any interpretation, construction, performance or breach of the Agreement or
the Confidential Information Agreement, will be settled by arbitration pursuant
to the arbitration provisions set forth in the Confidential Information
Agreement.
 
21.          Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, including that Executive is
waiving his right to a jury trial, and is knowingly and voluntarily entering
into this Agreement.
 
22.          Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
[Remainder of Page Intentionally Left Blank]
 
-12-

--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
 
COMPANY: 




TRUECAR, INC.
 
By:
/s/ Troy Foster
 
 
 
 
Title:
CLCO
 

 
 
 
 
EXECUTIVE:
 
 
 
/s/ Neeraj Gunsagar
 
 
 
 

 
[SIGNATURE PAGE TO SENIOR EXECUTIVE EMPLOYMENT AGREEMENT – 
NEERAJ GUNSAGAR]
 
-13-





